Citation Nr: 1213195	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that in relevant part reopened a previously-denied claim of entitlement to service connection for PTSD and denied the reopened claim on the merits.

In February 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of his testimony is of record.


FINDINGS OF FACT

1.  An RO rating decision in October 2004 denied service connection for PTSD; the Veteran was notified of the denial but did not appeal.

2.   Evidence received since October 2004 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD; such evidence is not cumulative or redundant of evidence already of record.  

3.  Credible supporting evidence that an in-service stressor occurred is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  PTSD is not due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Letters in January 2009 and August 2009 provided notice to the Veteran of the elements required to reopen a previously-denied claim and the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements.  The Veteran had ample opportunity to respond prior to issuance of the January 2010 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not presented a prima facie case for service connection for PTSD in that he has not shown a verified in-service stressor, so remand for VA examination is not appropriate at this point.  38 C.F.R. § 3.159(c)(4).  The Veteran has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-of-the-doubt rule does not apply when the issue is new and material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Evidence and Analysis

An RO rating decision in December 2004 denied service connection for PTSD, based on the RO's determination that the Veteran had not submitted a verifiable in-service stressor.  The Veteran was notified of the denial but did not appeal.  The December 2004 rating decision is accordingly final.  38 C.F.R. § 20.302.

At the time of the December 2004 rating decision, the Veteran's claimed stressors consisted of having witnessed many aircraft crashes aboard the USS Ticonderoga aircraft carrier; he also cited the stressful nature of participating in Apollo 16 and Apollo 17 capsule recovery operations on that ship.  He also asserted to VA medical providers that he had to go through body bags of Vietnam casualties and that his best friend was blown overboard by jet wash before the Veteran's eyes.  

Of note, at the time of the December 2004 rating the Veteran had not been clinically diagnosed with PTSD.  Medical treatment records showed clinical impression of "PTSD from service in Navy during Vietnam" (apparently based on the Veteran's account of "jet wash") as well as "rule out PTSD" but PTSD was not actually diagnosed.  The clinical psychiatric diagnoses of record at the time were: alcohol dependence; polysubstance dependence in remission (heroin and methamphetamine); nicotine dependence; and, major depressive disorder (mild).

Evidence associated with the file since December 2004 includes a November 2008 VA treatment record showing multiaxial diagnoses of PTSD.  Since diagnosis of PTSD was an element of service connection not previously of record, it is material to the reopening of the claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to this extent.

Entitlement to Service Connection

Applicable Laws and Regulations

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has not asserted, and the evidence of record does not show, that the Veteran was diagnosed with PTSD or any other psychiatric disorder during service, or that he engaged in combat, or that his claimed stressors relate to fear of hostile military or terrorist activity, or that he was a prisoner of war.  Accordingly, the provisions of 38 C.F.R. § 3.304(f)(1)-(4) are not for consideration.

When the claimed PTSD stressor is physical or sexual assault in service, evidence may from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

Service treatment records (STRs) show no indication of psychiatric symptoms in service.  In December 1970 he presented with a "personal problem" noted to be not psychiatric in nature (the Veteran was seeking an administrative discharge from service).  In January 1973 he complained of nervousness, shakiness and rapid pulse, but this was clinically attributed to hypothyroidism or hypoglycemia since symptoms were associated with meals.  Report of Medical Examination at the time of his separation from service shows clinical psychiatric evaluation as "normal."

Service personnel records show that in April 1971 the Veteran's father asked the Navy to give the Veteran an early discharge so that he could help with the family construction business; the father was advised the Veteran had been advised of the procedures for requesting discharge or reassignment based on dire personal or family hardship had not requested such discharge or reassignment and was thus ineligible.  The Veteran thereupon complained to a United States Senator, without success.  The Veteran's Enlisted Performance Record shows generally consistent evaluations for professional performance, military behavior, military appearance and adaptability, with a minor dip in "military appearance" evaluation in March 1973.  There is no indication of action under the Uniform Code of Military Justice (USMJ) for any disciplinary infraction.  At the time of his discharge in July 1973 the Veteran was recommended for reenlistment, although it was noted he had not passed the Navy-wide examination for promotion to the next rank.

The Veteran's DD Form 214 does not show any sea duty, and his Enlisted Performance Record reflects assignment to just one unit during his entire period of service, i.e., Fleet Tactical Support Squadron 30 (VR 30) at Alameda Naval Air Station, California.  However, personnel records also document that the Veteran was briefly assigned from VR 30 to the USS Ticonderoga from 21 March to 5 May 1972 to participate in recovery of the crew of the Apollo 16, and a "Shellback" certificate shows he was aboard the Ticonderoga when that ship crossed the equator in April 1972.  Service aboard the Ticonderoga is therefore documented.  

In his request to reopen the claim, received in December 2008, the Veteran stated he had acquired PTSD during his last two years of service due to "jet crash, assault and flight deck work."

A November 2008 VA mental health assessment, prepared by a licensed independent social worker (LISW), states the Veteran reported having been sodomized during a cross-the-equator initiation ceremony.  He also reported several close calls while working on an aircraft carrier flight deck in which he was nearly crushed or blown overboard during nighttime takeoff and landing operations; he also stated that his good friend Chuck Barris was blown overboard before his eyes.  He stated that although he did his job well a superior officer was  jealous and gave him poor evaluations; except for this supervisor he would have made the Navy his career.  The LISW noted the Veteran had entered the Navy with career expectations but left service because a superior was jealous and tried to destroy him in the last two years; having "experienced considerable combat trauma" the Veteran left the service and began drinking.  The LISW diagnosed alcohol dependency and PTSD; diagnosis of PTSD was later continued by the Veteran's attending VA psychiatrist. 

The Veteran submitted a Statement in Support of Claim (SISC) in January 2009 reporting two in-service stressors.  First, the Veteran cited the crash of a Navy aircraft into an apartment complex in which he assisted prior to the arrival of emergency services.  Second, he cited being sexually assaulted and sodomized in conjunction with a "Shellback" initiation (crossing the equator) in approximately 1972.  

In November 2009 the Veteran submitted a Statement in Support of Claim (SISC) asserting that while in service he responded to the scene of an aircraft accident in Alameda, California, occasioned by the crash of a Navy A-7 Corsair II into a housing complex.  The Veteran stated the crash site was near his off-base housing; along with other neighbors the Veteran helped pull casualties from the rubble until emergency services arrived.  In support, he submitted an internet article documenting the crash of an A-7 into downtown Alameda at 8:13 pm, February 7, 1973, resulting in numerous deaths.

The file contains a Navy Report of Enlisted Performance Evaluation (semi-annual) dated February 14, 1973, and thus seven days after the airplane crash in Alameda cited above.  The report rates the Veteran as "highly effective and reliable" in professional performance and adaptability; "effective and reliable" in military behavior; and, as merely "adequate" in military appearance.  The narrative states the Veteran's professional capability far exceeded that expected of higher-rated personnel but his trend had been toward negative attitude and little interest in personal appearance; counseling in behavior and appearance had been ineffective.  The Veteran was not recommended for advancement or retention in the Navy.  (As noted above, at the time of the Veteran's discharge in July 1973 he was recommended for reenlistment but not for promotion since he had failed to pass the requisite examination.) 

The RO issued a Memorandum in December 2009 stating that although the Veteran was shown to have been stationed at Alameda Naval Air Station at the time of the crash cited above there was no documentation that he was actually present at the crash site.  In January 2010 the RO's Joint Services Records Research Center (JSRRC) Coordinator issued a formal finding stating that there was insufficient information about the claimed stressor to request corroboration by the JSRRC.

The file contains a February 2010 letter from Dr. DAG (PhD, sociology) stating he had known the Veteran for over 30 years and believed the Veteran to be experiencing stress and anxiety as a result of time spent in service.  The Veteran had briefly spoken of a jet aircraft catastrophe in the early 1970s, but he ended the conversation abruptly when Mr. DAG asked for details.  Mr. DAG stated the Veteran did not like to talk about his service experiences, while most other Vietnam War veterans in Mr. DAG's acquaintance do not exhibit such reluctance.  Mr. DAG stated an "educated guess" that the Veteran's traumatic experiences in the Vietnam War had affected his work history and other life opportunities.

The Veteran testified before the Board in February 2011 that his primary stressor was the crash of the A-7 aircraft into an apartment building less than one-quarter mile from the Veteran's residence; the Veteran was on "swing shift" at the time and was on his way to the base when the crash occurred.  The Veteran was unable during testimony to remember his street address at the time of the crash.  At the crash site the Veteran was exposed to the sight of the dead and injured; when he eventually returned to base he was never debriefed about the crash or otherwise officially noted to have participated, and he was not treated for any injuries associated with the crash (smoke inhalation, etc.).  The Veteran declined to discuss any other reported in-service stressors.  

On review of the evidence above, the Board notes at the outset that the Veteran has been diagnosed with PTSD; accordingly, the first element of service connection is met.  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.   Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

For a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others, and (2) "the person's response must have involved intense fear, helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 141 (1997), quoting Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), American Psychiatric Association.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

In this case, although the VA LISW noted an impression of "considerable combat trauma" in her evaluation, the Veteran has not asserted that he personally engaged in combat.  There is also no indication that the Ticonderoga was engaged in combat operations at the time the Veteran was aboard that ship. The Board will accordingly proceed with evaluation of noncombat-related stressors.

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  West , 7 Vet. App. 70, 76; Zarycki , 6 Vet. App. 91, 98.

The Veteran's primary claimed stressor, as articulated in his hearing before the Board, is the aircraft crash in Alameda in February 1973.  The event itself is adequately documented, and the Veteran is shown to have been assigned to NAS Alameda on the day of the accident.  The question accordingly is whether the Veteran is shown to have been at the scene.
  
In that regard, corroboration of every detail of a claimed stressor, including the appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  Here, although the crash itself is documented, there is no documentation of neighbors pulling victims from the rubble prior to the arrival of emergency services.  Further, the Veteran has not documented that he lived near the scene of the crash.  The Board accordingly finds the evidence is not sufficient to imply the Veteran's personal exposure to the aircraft crash, per Pentecost.

The Veteran has also asserted a stressor related to personal assault while crossing the equator in April 1972.  The Veteran's performance record shows evaluation in September 1972, five months after the alleged assault that is marginally lower than his marks in March 1972 but essentially identical to his marks in September 1971.  There is no indication of behavioral problems such as disciplinary infractions after April 1972.  The Veteran submitted the March 1973 evaluation report cited above as evidence of mental distress, but the Veteran's overall performance evaluations do not show significant downturn after either the alleged sexual assault or the cited aircraft crash.  Further, no medical provider has opined, based on review of the evidence, that the Veteran's pattern of behavior supports a conclusion that the alleged assault occurred, so the provisions of 38 C.F.R. § 3.304(f)(4) do not apply.

In regard to the claimed stressors of hazardous conditions on the flight deck, and witnessing the death of another sailor under those conditions, the former is anecdotal and the latter is not accompanied by an adequate date range to permit verification by deck logs or other records.

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the Board may not accept a veteran's uncorroborated account of his in-service stressor as evidence supporting a claim for PTSD if the claimed stressor is not related to combat.  See Moreau, Dizoglio, West (Carlton), Zarycki, supra.  However, the Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996).

In this case the Veteran is competent to report events in service, including his claimed in-service stressors.  Once evidence is determined to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds on review that the Veteran's unsupported account of his PTSD stressors lacks credibility because his stressor reports have been inconsistent.  In his first claim for PTSD he cited only the high-pressure environment of participating in Apollo retrieval operations (which is not a qualifying stressor under the DSM-IV criteria cited above); it was only after the first claim was denied that he produced the more lurid stressors discussed above.  Also, the Veteran's credibility is diminished by some of his statements to VA medical personnel (report of significant combat, on which the diagnosis of PTSD was based at least in part; report that he wanted to remain in service although he actually requested early discharge and could have reenlisted had he wanted to do so).  Finally, the Veteran is an interested party who has himself cited his financial distress, which raises the question of secondary gain and further reduces the credibility of his unsupported account.

Turning to the letter from Dr. DAG, who as a sociologist is a layperson in medical matters, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Dr. DAG is competent and credible in reporting the Veteran's observed symptoms over the years, but he is not competent to etiologically associate those symptoms with service; he is also not competent to report events in service that he did not himself witness.

In sum, the Board has found that because there is no verified or verifiable in-service stressor the claim for service connection for PTSD must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

As new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

Service connection for PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


